PER CURIAM.
In Paralyzed Veterans of America v. Civil Aeronautics Board, 752 F.2d 694 (1985), this court held that § 504 of the Rehabilitation Act of 1973 applies to all commercial airlines, regardless of whether they receive direct federal subsidies. The court accordingly vacated the Civil Aeronautics Board’s (CAB’s) decision to apply its final rule implementing § 504 only to air carriers that receive subsidies under § 406(b) or § 419 of the Federal Aviation Act. In addition, this court remanded the rule to CAB’s successor agency, the Department of Transportation (DOT), with orders to redraft the rule to the extent necessary to apply it to all commercial air carriers.
In United States Department of Transportation v. Paralyzed Veterans of *278America, — U.S. -, 106 S.Ct. 2705, 91 L.Ed.2d 494 (1986), the Supreme Court reversed this court’s judgment, holding that § 504 applies only to those commercial airlines receiving direct federal subsidies under § 406(b) or § 419 of the Federal Aviation Act. In light of the Supreme Court’s holding, this court now dismisses the petitioners’ challenge to the agency’s rule. Any reservations this court previously expressed about the substance of the rule arose from this court’s belief that the rule properly applied to all commercial airlines. Given the Supreme Court’s decision concerning the application of the rule, the basis for these reservations has disappeared. Accordingly, the agency rule implementing § 504 of the Rehabilitation Act of 1973 is enforceable and the petition for review is dismissed.

It is so ordered.